CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three and nine months ended September 30, 2009 and 2008 (unaudited) CATALYST PAPER CORPORATION Consolidated Statements of Earnings and Comprehensive Income (Loss) (Unaudited and in millions of dollars, except where otherwise stated) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Sales $ 263.4 $ 504.8 $ 907.4 $ 1,357.2 Operating expenses Cost of sales 229.5 426.8 767.4 1,198.2 Selling, general and administrative 11.0 11.8 33.4 35.4 Restructuring (note 3) – 13.1 16.5 28.9 Amortization 35.9 39.1 108.6 127.1 Impairment – – – 136.5 276.4 490.8 925.9 1,526.1 Operating earnings (loss) (13.0 ) 14.0 (18.5 ) (168.9 ) Interest expense, net (16.5 ) (19.2 ) (52.7 ) (55.4 ) Gain on cancellation of long-term debt – – 30.7 – Foreign exchange gain (loss) on long-term debt 38.9 (10.8 ) 64.2 (28.7 ) Other income (expense), net (2.7 ) 0.2 (5.8 ) 2.5 Earnings (loss) before income taxes and non-controlling interest 6.7 (15.8 ) 17.9 (250.5 ) Income tax expense (recovery) Current (0.5 ) (0.3 ) (1.1 ) 0.3 Future (5.1 ) (4.5 ) (11.4 ) (78.4 ) (5.6 ) (4.8 ) (12.5 ) (78.1 ) Net earnings (loss) before non-controlling interest 12.3 (11.0 ) 30.4 (172.4 ) Non-controlling interest 0.9 0.1 1.9 (0.2 ) Net earnings (loss) 13.2 (10.9 ) 32.3 (172.6 ) Other comprehensive income (loss) 3.7 (0.9 ) 13.5 (12.7 ) Comprehensive income (loss) $ 16.9 $ (11.8 ) $ 45.8 $ (185.3 ) Basic and diluted earnings (loss) per share (in dollars) $ 0.03 $ (0.03 ) $ 0.08 $ (0.54 ) Weighted average common shares outstanding (in millions) 381.8 381.8 381.8 320.8 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Balance Sheets September 30, December 31, (In millions of dollars) 2009 2008 (Unaudited) Assets Current assets Cash and cash equivalents $ 90.6 $ 5.0 Accounts receivable (note 8 (a)) 114.6 221.7 Inventories (note 4) 176.5 211.4 Prepaids and other 29.1 32.8 410.8 470.9 Property, plant and equipment (note 5) 1,717.6 1,852.0 Other assets 77.4 100.5 $ 2,205.8 $ 2,423.4 Liabilities Current liabilities Accounts payable and accrued liabilities $ 177.1 $ 269.4 Current portion of long-term debt 1.0 75.8 178.1 345.2 Long-term debt (note 6) 793.8 882.9 Employee future benefits (note 7) 232.0 226.6 Other long-term obligations 13.8 13.3 Future income taxes 54.3 66.8 Deferred credits 18.2 18.6 1,290.2 1,553.4 Shareholders’ equity Share capital 1,035.0 1,035.0 Contributed surplus 14.4 14.6 Deficit (142.4 ) (174.7 ) Accumulated other comprehensive income (loss) 8.6 (4.9 ) 915.6 870.0 $ 2,205.8 $ 2,423.4 Contingent liabilities (note 10) Subsequent event (note 11) The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Richard Garneau Thomas S. Chambers Director Director CATALYST PAPER CORPORATION Consolidated Statements of Shareholders’ Equity (Unaudited and in millions of dollars, except where otherwise stated) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Share capital Number of shares outstanding, beginning of period 381,753,490 381,753,490 381,753,490 214,684,129 Number of shares issued under rights offering – – – 167,069,361 Number of shares outstanding, end of period 381,753,490 381,753,490 381,753,490 381,753,490 Balance, beginning of period $ 1,035.0 $ 1,035.0 $ 1,035.0 $ 913.9 Issue of common shares on rights offering, net of share issue costs – – – 121.1 Balance, end of period 1,035.0 1,035.0 1,035.0 1,035.0 Contributed surplus Balance, beginning of period 14.2 13.3 14.6 12.1 Stock option compensation expense 0.2 0.7 (0.2 ) 1.9 Balance, end of period 14.4 14.0 14.4 14.0 Retained earnings (deficit) Balance, beginning of period (155.6 ) (115.3 ) (174.7 ) 49.0 Adoption of new accounting standards – – – (2.6 ) Net earnings (loss) 13.2 (10.9 ) 32.3 (172.6 ) Balance, end of period (142.4 ) (126.2 ) (142.4 ) (126.2 ) Accumulated other comprehensive income (loss) Balance, beginning of period 4.9 1.8 (4.9 ) 13.6 Foreign currency translation adjustment of self-sustaining foreign subsidiaries, net of related hedging activities (3.1 ) 1.4 (6.1 ) 1.5 Unrealized net gain (loss) on cash flow revenue hedges, net of tax 7.6 (2.0 ) 12.7 (4.8 ) Reclassification of net (gain) loss on cash flow revenue hedges to net earnings (loss), net of tax (0.8 ) (0.3 ) 6.9 (9.4 ) Balance, end of period 8.6 0.9 8.6 0.9 Total shareholders’ equity $ 915.6 $ 923.7 $ 915.6 $ 923.7 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Statements of Cash Flows (Unaudited and in millions of dollars) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Cash flows provided (used) by Operations Net earnings (loss) $ 13.2 $ (10.9 ) $ 32.3 $ (172.6 ) Items not requiring (providing) cash Amortization 35.9 39.1 108.6 127.1 Impairment – – – 136.5 Future income taxes (5.1 ) (4.5 ) (11.4 ) (78.4 ) Foreign exchange (gain) loss on long-term debt (38.9 ) 10.8 (64.2 ) 28.7 Gain on cancellation of long-term debt – – (30.7 ) – Employee future benefits, expense over cash contributions – – 3.5 6.1 Increase (decrease) in other long-term obligations (1.4 ) 2.2 (0.2 ) 4.3 Loss (gain) on sale of property, plant and equipment 1.4 (0.8 ) 4.1 (0.5 ) Non-controlling interest (0.9 ) (0.1 ) (1.9 ) 0.2 Change in lower of cost or net realizable value of inventories (3.4 ) 1.2 (9.7 ) (5.2 ) Other (8.7 ) 13.8 (21.7 ) 11.3 (7.9 ) 50.8 8.7 57.5 Changes in non-cash working capital Accounts receivable 22.4 (13.2 ) 107.0 (18.3 ) Inventories (0.1 ) (11.8 ) 44.6 (4.2 ) Prepaids and other (3.2 ) (4.8 ) (2.0 ) (5.0 ) Accounts payable and accrued liabilities (4.9 ) (16.6 ) (61.7 ) (11.9 ) 14.2 (46.4 ) 87.9 (39.4 ) Cash flows provided by operations 6.3 4.4 96.6 18.1 Investing Acquisition of Snowflake newsprint mill – (0.3 ) – (169.8 ) Additions to property, plant and equipment (1.0 ) (12.1 ) (6.8 ) (28.4 ) Proceeds from sale of property, plant and equipment 0.4 2.3 3.6 2.3 Decrease (increase) in other assets 0.1 (2.5 ) 1.9 (1.1 ) Cash flows used by investing activities (0.5 ) (12.6 ) (1.3 ) (197.0 ) Financing Increase (decrease) in revolving loan and loan payable 25.0 113.6 (35.1 ) 112.7 Repayment of revolving operating loan – (93.5 ) – (47.1 ) Repayment of long-term debt (note 6) (75.7 ) – (75.7 ) – Proceeds from long-term debt (note 6) 95.0 – 95.0 – Proceeds (payment) on termination of debt foreign currency contracts (0.1 ) – 34.7 – Settlement on purchase of debt securities – – (26.9 ) – Increase (decrease) in other long-term debt (0.2 ) (0.2 ) (0.8 ) 3.9 Issue of shares, net of share issue costs – – – 121.1 Deferred financing costs (0.8 ) (5.5 ) (0.9 ) (5.5 ) Cash flows provided (used) by financing activities 43.2 14.4 (9.7 ) 185.1 Cash and cash equivalents, increase during period 49.0 6.2 85.6 6.2 Cash and cash equivalents, beginning of period 41.6 – 5.0 – Cash and cash equivalents, end of period $ 90.6 $ 6.2 $ 90.6 $ 6.2 Supplemental disclosures: Income taxes paid (received) $ (0.3 ) $ (0.4 ) $ 0.4 $ 0.1 Net interest paid 15.9 18.8 50.6 53.3 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Business Segments (Unaudited and in millions of dollars) Specialty printing papers Newsprint Pulp Total Three months ended September 30, 2009 Sales $ 202.4 $ 61.0 $ – 1 $ 263.4 Amortization 24.4 10.0 1.5 35.9 Operating earnings (loss) 9.4 (18.8 ) (3.6 ) (13.0 ) Additions to property, plant and equipment 0.5 0.6 (0.1 ) 1.0 Three months ended September 30, 2008 Sales $ 248.7 $ 148.9 $ 107.2 1 $ 504.8 Amortization 25.9 9.6 3.6 39.1 Operating earnings (loss) 14.6 11.9 (12.5 ) 14.0 Additions to property, plant and equipment 6.6 5.2 0.3 12.1 Nine months ended September 30, 2009 Sales $ 612.8 $ 251.7 $ 42.9 1 $ 907.4 Amortization 70.4 33.1 5.1 108.6 Operating earnings (loss) 27.2 (33.9 ) (11.8 ) (18.5 ) Additions to property, plant and equipment 3.8 2.9 0.1 6.8 Nine months ended September 30, 2008 Sales $ 719.0 $ 320.9 $ 317.3 1 $ 1,357.2 Amortization 76.2 26.7 24.2 127.1 Impairment – – 136.5 136.5 Operating earnings (loss) 4.4 (7.0 ) (166.3 ) (168.9 ) Additions to property, plant and equipment 10.0 16.3 2.1 28.4 1 Pulp sales are stated net of inter-segment pulp sales of $0.2 million for the three months ended September 30, 2009 ($9.4 million – three months ended September 30, 2008) and $13.3 million for the nine months ended September 30, 2009 ($28.4 million – nine months ended September 30, 2008). CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 1. Basis of presentation The consolidated financial statements include the accounts of the Company and, from their respective dates of acquisition of control or formation, its wholly-owned subsidiaries and partnerships.In addition, the consolidated financial statements include the accounts of the Company's joint venture, Powell River Energy Inc. ("PREI"), a variable interest entity.All inter-company transactions and amounts have been eliminated on consolidation. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) on a basis consistent with those followed in the December 31, 2008 audited annual consolidated financial statements.These unaudited interim consolidated financial statements do not include all information and note disclosures required by GAAP for annual financial statements, and therefore should be read in conjunction with the December 31, 2008 audited consolidated financial statements and the notes thereto. All dollar amounts referred to in the unaudited interim consolidated financial statements and the notes thereto reflect Canadian dollars unless otherwise stated. 2. Segmented information The Company operates in three business segments: Specialty printing papers –Manufacture and sale of mechanical specialty printing papers Newsprint –Manufacture and sale of newsprint Pulp – Manufacture and sale of long-fibre Northern Bleached Softwood Kraft ("NBSK") pulp (prior to November 18, 2008, pulp segment included manufacture of short-fibre NBSK pulp and white top linerboard) The segments are managed separately.Five manufacturing facilities, including a paper recycling facility, are located in the province of British Columbia, Canada and one manufacturing facility is located in Arizona, U.S.A.Inter-segment sales consist of pulp transfers at cost. 3. Restructuring costs Nine months ended September 30, 2009 2007 initiatives 2008 initiatives 2009 initiatives Total Balance, beginning of period $ 8.2 $ 8.1 $ – $ 16.3 Expensed in period – 3.7 12.8 16.5 Disbursements (7.2 ) (7.9 ) (4.0 ) (19.1 ) Other non-cash items 0.4 – 0.1 0.5 1.4 3.9 8.9 14.2 Less:portion related to employee future benefits – – (5.6 ) (5.6 ) Balance, end of period $ 1.4 $ 3.9 $ 3.3 $ 8.6 Classification: Accounts payable and accrued liabilities $ 1.0 $ 3.5 $ 2.0 $ 6.5 Other long-term obligations 0.4 0.4 1.3 2.1 $ 1.4 $ 3.9 $ 3.3 $ 8.6 CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 4. Inventories September 30, 2009 December 31, 2008 Finished goods Specialty printing papers $ 27.6 $ 25.6 Newsprint 6.6 8.7 Pulp – 18.8 Total finished goods 34.2 53.1 Work-in-progress 0.5 1.7 Raw materials – wood chips, pulp logs and other 36.0 46.1 Operating and maintenance supplies and spare parts 105.8 110.5 $ 176.5 $ 211.4 At
